PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/887,280
Filing Date: 2 Feb 2018
Appellant(s): SCHWAIBOLD, Matthias



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 28-31, 32 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 22, line 5 recites “these characteristic signals”. However, it is unclear as to which signals are necessary to satisfy the limitation of two signals as more than two of the at least one characteristic signal for the ventilation pressure and at least one characteristic signal for the respiratory phase may be chosen. 
Regarding claim 28, lines 2, 3, and 4 recite “one type of lack of synchronicity”. However, it is unclear as to what structure or units would be necessary to satisfy the limitation of a type of lack of synchronicity.

Regarding claim 37, lines 5 and 6 recite “these characteristic signals”. However, it is unclear as to which signals are necessary to satisfy the limitation of two signals as more than two of the at least one characteristic signal for the ventilation pressure and at least one characteristic signal for the respiratory phase may be chosen.
	Regarding claim 40, line 5 recites “to this end”. However, it is unclear as to what metes and bounds would satisfy the limitation of to this end.
	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 27-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly et al. (10,137,266 B2) in view of Sinderby et al. (10,376,663 B2).
Regarding claim 21, in figures 1-7 Shelly discloses a ventilator (pressure support system 50), wherein the ventilator 50 comprises a ventilation device (gas flow generator 
Shelly discloses determining dyssynchrony between the ventilator and patient by checking to see if the characteristic signal for ventilation pressure and the characteristic signal for respiratory phase meet certain criterion to determine a characteristic for synchronicity, see col. 8, lines 3-16, but does not disclose comparing the at least one characteristic signal for the ventilation pressure and the at least one characteristic signal for the respiratory phase to one another and determining at least one characteristic for the synchronicity based on the comparison.

Regarding claim 23, in figures 9-10 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for determining a similarity measure between the characteristic signal for the respiratory phase and the characteristic signal for the ventilation pressure based on the comparison of the at least one characteristic signal for the respiratory phase and the at least on characteristic signal for the ventilation pressure, using, at least in part, said similarity measure as a characteristic for the synchronicity (a similarity measure is used as a characteristic for synchronicity by checking if there is a similarity measure in the form of a delay, which is a trigger and cycling off error represented by point T and point C. A delay of zero percent being representative of the characteristic signal for ventilation pressure and 
Regarding claim 24, the modified Shelly device discloses that the monitoring device 60 (of Shelly) is suitable and configured for undertaking a preprocessing operation for the characteristic signal for the ventilation pressure to be compared (the preprocessing operation is that of filtering the characteristic signal for the ventilation pressure signals before they are compared, see col. 11, lines 54-67 and col. 12, lines 1-3 of Shelly; with Sinderby teaching that the signals are compared, see col. 2, lines 14-24 and col. 7, lines 3-33 of Sinderby).
Regarding claim 25, in figure 1 of Shelly, the modified Shelly device discloses that the monitoring device 60 (of Shelly) is suitable and configured for outputting a ventilation parameter (the monitoring device 60 uses input/output device 66 to obtain and display a set ventilation parameter, see fig. 1 and col. 6, lines 62-67 and col. 7, lines 1-19 of Shelly), but does not disclose that the monitoring device is suitable and configured for outputting the characteristic for the synchronicity which is based on the comparison of the at least one characteristic signal for the respiratory phase and the at least on characteristic signal for the ventilation pressure.
However, in an alternate embodiment shown in figure 8 Shelly teaches that a dyssynchrony detection apparatus 120 is suitable and configured for outputting the characteristic for the synchronicity (the dyssynchrony detection apparatus 120 outputs the characteristic for synchronicity to an external media to be viewed by the user, see 
Regarding claim 27, the modified Shelly device discloses the monitoring device 60 (of Shelly) includes an input/output device 66 suitable for outputting at least one ventilation parameter (the monitoring device 60 uses input/output device 66 to obtain and display a set ventilation parameter, see fig. 1 and col. 6, lines 62-67 and col. 7, lines 1-19 of Shelly) and discloses obtaining the characteristic for the synchronicity, which is based on the comparison of the at least one characteristic signal for the respiratory phase and the at least on characteristic signal for the ventilation pressure (as taught by Sinderby), but does not disclose that the monitoring device is suitable and configured for outputting the characteristic for the synchronicity.
However, in an alternate embodiment shown in figure 8 Shelly teaches that a dyssynchrony detection apparatus 120 is suitable and configured for outputting the characteristic for the synchronicity (the dyssynchrony detection apparatus 120 outputs the characteristic for synchronicity to an external media to be viewed by the user, see col. 13, lines 27-45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring device of the modified Shelly device to output the characteristic for the synchronicity as taught by an alternate embodiment of Shelly so as to be able to quickly provide the user with a visual output of a dyssynchrony event in real time.

Regarding claim 29, in figure 7 of Sinderby, the modified Shelly device discloses that the set ventilation pressure missed in relation to the respiratory phase of the patient comprise a set inspiration pressure (a sensed set inspiration pressure of the set ventilation pressure Pvent is shown to have missed as the set inspiration pressure occurs during the exhalation phase of the respiratory phase, shown as between Off1 and On2, see col. 5, lines 7-23 and 52-67 and col. 6, lines 34-45 of Sinderby).

Regarding claim 31, in figure 1 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a characteristic signal representing the exhalation phase by virtue of a respiratory air flow of the patient dropping below a threshold (the Off period, representing the beginning of the patient’s exhalation phase, is detected by determining that the inspiratory effort has fallen below seventy percent of peak inspiratory effort, see col. 5, lines 65-67 of Sinderby).
Regarding claim 32, in figure 5 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a belated target 
Regarding claim 33, in figure 4 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying a premature target ventilation pressure by virtue of a characteristic functional feature in a time curve of the characteristic signal for the ventilation pressure occurring with a delay in relation to a corresponding characteristic functional feature in a time curve of the characteristic signal for the respiratory phase and by virtue of the delay dropping below a threshold (the identification of a premature target ventilation pressure Pvent is determined when the set ventilation pressure Pvent starts before the beginning of the patients inspiratory effort, shown as the increase of Pvent waveform before the peak inspiratory effort 
Regarding claim 34, in figures 4 and 9 of Sinderby, the modified Sinderby device discloses that the monitoring device is suitable and configured for identifying a missed set ventilation pressure by virtue of a ventilation parameter derived from the characteristic signal for the ventilation pressure reaching a threshold (the step of identifying a missed set ventilation pressure Pvent is made by checking if there is a delay, which is a trigger and cycling off error represented by point T and point C, in the characteristic signal for the ventilation pressure and if the delay has reached an error threshold in a negative quadrant, see col. 5, lines 33-51 and col. 6, lines 18-25 and col. 7, lines 39-52 and lines 58-67 and col. 8, lines 1-61 of Sinderby).
	Regarding claim 35, in figures 9-10 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for identifying an occurrence of a lack of synchronicity by virtue of a similarity measure between the characteristic signal for the respiratory phase and the characteristic signal for the ventilation pressure reaching a threshold (the step of identifying a lack of synchronicity is made by checking if there is a similarity measure in the form of a delay, which is a trigger and cycling off error represented by point T and point C. A delay of zero percent 
Regarding claim 38, in figures 9 and 13 of Sinderby, the modified Shelly device discloses that the monitoring device is suitable and configured for counting a frequency of an occurrence of at least one of the types of lack of synchronicity (i) to (iii) during a defined time interval and taking the frequency of the occurrence into account in the characteristic (the type, frequency, and occurrence of the characteristic of the lack of synchronicity, represented as a delay in the form of trigger and cycling-off errors, is used to correct the ventilation device, see col. 8, lines 6-61 and col. 9, lines 45-63 of Sinderby).
Regarding claim 39, in figures 9 and 13 of Sinderby, the modified Shelly device discloses that the characteristic for the synchronicity is used for regulating or controlling or setting a target ventilation pressure (the type, frequency, and occurrence of the characteristic of the lack of synchronicity, represented as a delay in the form of trigger and cycling-off errors, is used to correct the ventilation device, see col. 8, lines 6-61 and col. 9, lines 45-63 of Sinderby).
Regarding claim 40, the modified Shelly device discloses the ventilator (as taught by Shelly), the monitoring device (as taught by Shelly) and capturing and comparing of the at least one characteristic signal for the ventilation pressure and the at least one .
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Claims 22, 28-31, 32 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Appellant, on page 7 lines 10-19 of the brief, argues that “Regarding claim 22, the rejection alleges that it is unclear as to which signals are necessary to satisfy the recitation “these characteristic signals” at the end of claim 22. In this regard, it is pointed out that claim 22 recites “at least one characteristic signal for the ventilation pressure” and “at least one characteristic signal for the respiratory phase”. It is not seen which other characteristic signals, not mentioned in claim 22, could be intended to be meant by the recitation “these characteristic signals”. It further is pointed out that claim 22 does not recite “these two characteristic signals”, as apparently (incorrectly) assumed by the Examiner. In view of the foregoing, the rejection of claim 22 clearly lacks merit and should be reversed”.
	The examiner finds the argument persuasive. Claim 22 makes clear that the “at least one characteristic signal for the ventilation pressure and the at least one 
Appellant, on page 7 lines 21-22 to page 8 lines 1-6 of the brief, argues “Regarding claim 28, the rejection alleges that it is unclear as to what structure or units would be necessary to satisfy the recitation of “at least one type of lack of synchronicity” in claim 28. This rejection is not understood. Claim 28 recites three types of ventilation pressures from which the at least one type of lack of synchronicity may be taken and it is not clear to Appellants why there needs to be a “structure” or “unit”, nor has the Examiner provided any explanation in this regard”.
The examiner finds the argument persuasive. Lines 4-8 of claim 28 recites “(i) set ventilation pressures specified prematurely in relation to the respiratory phase of the patient; (ii) set ventilation pressures specified belatedly in relation to the respiratory phase of the patient; (iii) set ventilation pressures missed in relation to the respiratory phase of the patient”, which are interpreted to be “types of lack of synchronicity”.
Appellant, on page 8 lines 8-11 of the brief, argues “Regarding claim 36, the rejection alleges that this claim recites “these characteristic signals” in line 5 thereof. Claim 36 does not recite this phrase. Additionally, this rejection is unwarranted for at least the reasons set forth above with respect to claim 22, which is similar to the rejection of claim 36”. On page 8 lines 13-14 of the brief the appellant also argues 
The examiner finds the arguments persuasive for the same reason as recited in the examiners response to the 35 U.S.C. 112(b) argument of claim 22 above.
Appellant, on page 8 lines 16-19 of the brief, argues “Regarding claim 40, the rejection alleges that it is unclear “what meets and bounds would satisfy” the recitation of “to this end”. Appellants do not understand this rejection, nor has the Examiner provided any clarification in this regard. Reversal of the rejection of claim 40 is warranted as well”.
	However, the argument is not persuasive. Claim 40 requires that the monitoring device monitors “a synchronicity between respiratory phase and target ventilation pressure” to capture “at least one characteristic signal for the ventilation pressure and at least one characteristic signal for the respiratory phase of the patient”. However, there appears to be a missing transitional step that enables the monitoring device to transition from monitoring the synchronicity to the step of capturing the characteristic signals. The phrase “to this end” appears to be utilized to describe this transitional step. However, as the phrase “to this end” does not confer any definite language that can be interpreted to 
	Therefore the 35 U.S.C. 112(b) rejections of claims 22, 28 and 36-37 are withdrawn and the 35 U.S.C. 112(b) rejection of claim 40 is maintained.

Claims 21, 23-25, 27-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shelly et al. (10,137,266 B2) in view of Sinderby et al. (10,376,663 B2).
	Appellant, on page 9 line 22 to page 13 line 2 of the brief, argues “it is not seen that one of ordinary skill in the art would have been motivated to combine the disclosures of SHELLY and SINDERBY, let alone in the way proposed by the Examiner”, and, on page 11 lines 16-18 of the brief, argues “It is not seen that the method of SINDERBY adds anything of value to the method of SHELLY, nor has the Examiner provided any explanation in this regard. The method of SINDERBY \ simply is a different way of determining a dyssynchrony”.
	However, the arguments are not persuasive. Shelly discloses that a monitoring device 64 determines dyssynchrony between the ventilator 50 and the patient 54 by obtaining a patient flow waveform using a flow sensor 62 as the characteristic signal for ventilation pressure, see col. 6 lines 45-61 of Shelly, and obtaining an inspiratory phase and expiratory phase waveform from the patient 54 using a flow signal generated by the flow sensor 62 as characteristic signal for respiratory phase, see col. 7 lines 30-36 of Shelly. The obtained characteristic signals are used to determine if certain criteria are 
Shelly lists a variety of potential criteria that can be used to indicate the dyssynchrony event, see col. 8 lines 17-20, col. 9 lines 14-21, col. 9 lines 55-57, col. 10 lines 24-27 and col. 11 lines 15-19 of Shelly, but does not disclose that the characteristic signal for ventilation pressure and the characteristic signal for respiratory phase are compared to determine at least one characteristic for synchronicity. 
Therefore, Sinderby is relied upon to teach that a characteristic signal for ventilation pressure and a characteristic signal for respiratory phase are compared to determine at least one characteristic for synchronicity. Sinderby teaches that diaphragm electrical activity (EAdi) of a patient is obtained for use as the characteristic signal for respiratory phase, see col. 5 lines 33-45 of Sinderby, and that a mechanical ventilation pressure is used to obtain the characteristic signal for ventilation pressure, see col. 5 lines 46-65 of Sinderby. Trigger errors and cycling-off errors of varying intensity, based off early/late trigger/cycling-off of the ventilator in relation to the patient inspiratory/expiratory effort, are determined by comparing the characteristic signal for ventilation pressure and the characteristic signal for respiratory phase, the triggering/cycling errors representing the characteristic for synchronicity, see figs. 1-7 and col. 7 lines 3-33 of Sinderby. 
Regarding the arguments of one of ordinary skill in the art’s motivation to combine and the combination’s provided benefits, modifying Shelly’s monitoring device to compare the characteristic signals to determine a characteristic for synchronicity as taught by Sinderby provides the benefit of more accurate dyssynchrony detection to 
Appellant, on page 10 line 19 to page 11 line 4 of the brief, argues “However, the passage of SINDERBY relied upon by the Examiner in this regard merely states that “[w]asted inspiratory effort, defined as neural inspiratory effort without assistance from the ventilator, will be given trigger and cycling-off errors values of 100%, respectively.” This is clearly not the same as (and has nothing to do with) stating that the disclosed method helps to prevent wasted inspiratory effort. What helps to prevent wasted respiratory effort apparently is to detect a dyssynchrony and to then take appropriate measures to eliminate the dyssynchrony. This is, however, already accomplished by the method disclosed in SHELLY without any modification”.
However, the argument is not persuasive. As recited in the argument above, detecting and correcting dyssynchrony prevents wasted inspiratory effort. In events where the inspiratory effort (detected by Sinderby’s device) is considered to be wasted (shown as trigger and cycling-off error values of 100%), a user would be capable of correcting the detected dyssynchrony to mitigate and assist in preventing the detected wasted inspiratory effort. Shelly does not explicitly disclose that the Shelly method prevents wasted inspiratory effort, but as recited above, the Shelly method is capable of 
	Appellant, on page 12 lines 14-18 of the brief, argues “Appellants respectfully disagree with the Examiner in this regard as well and submit that the Examiner merely expresses his opinion as to why the method of SINDERBY would improve the SHELLY device’s ability to prevent wasted inspiratory effort, without pointing to any passages of SHELLY or SINDERBY (or any other documentary evidence) which would support the Examiner’s opinion”, and, on page 12 lines 19-20 of the brief, argues “It further is not seen that the method of SINDERBY increases the accuracy of the device of SHELLY”.
However, the arguments are not persuasive. Sinderby discloses that trigger/cycling-off errors are plotted on a graph, the graph including quadrants representing the early/late trigger/cycling-off errors, the trigger/cycling-off errors being used to indicate that a dyssynchrony event has occurred. Trigger/cycling-off errors that are plotted in certain quadrants, such as the lower-left quadrant and upper-right quadrant, and that the detected errors, are be used to indicate that said dyssynchrony events are representative of patient specific health conditions, such as a patient with 
Regarding the argument of the lack of cited passages, the examiner cited col. 8 lines 3-16 of Shelly to disclose that Shelly is capable of detecting dyssynchrony using the characteristic signal for ventilation pressure and characteristic signal for respiratory phase and checking to see if those characteristic signals meet certain criterion which determine dyssynchrony. The examiner then cited col. 7 lines 3-33 of Sinderby to show that Sinderby teaches the that the characteristic signals for ventilation pressure and respiratory phase are used to determine the types (trigger and cycling-off errors) and intensities (degree of intensity is shown by percentage rating of the detected trigger or cycling-off error) of detected dyssynchrony. 
Regarding the argument of the increase in accuracy, as Shelly does not disclose that the monitoring device as being capable of determining the type and intensity of the dyssynchrony event (Shelly’s monitoring device is only capable of determining dyssynchrony on the basis of the characteristic signals meeting certain dyssynchrony criteria as recited above), the accuracy of Shelly’s method of dyssynchrony detection is improved by using Sinderby’s teaching of dyssynchrony detection, where Sinderby’s 
	Appellant, on page 13 lines 14-18 of the brief, argues “Appellants respectfully disagree with Examiner’s assessment in this regard and request reversal of this rejection as well. In particular, claim 26 is a dependent claim and is patentable for at least the reasons set forth above for the corresponding independent claim. TARASSENKO fails to cure the noted deficiencies of SHELLY and SINDERBY, nor has the Examiner made any allegations to the contrary in this regard”.
	However, as the rejection of claim 21 above is maintained, the argument is not persuasive.
	Appellant, on page 14 lines 10-14 of the brief, argues “Appellants respectfully disagree with Examiner’s assessment in this regard and request reversal of this rejection as well. In particular, claims 22, 36 and 37 are dependent claims which are patentable for at least the reasons set forth above for the corresponding independent 
However, as the rejection of claim 21 above is maintained, the argument is not persuasive.
Therefore, the 35 U.S.C. 103 rejections of claims 21-22, 26 and 36-37 are maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                    
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.